DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Hamburg on 3/3/2022.

The application has been amended as follows:
Claim 1 was amended to incorporate the elements of dependent claim 6, such that the amended claim reads as follows:
--A depositor apparatus to be located at a position above a container having a plurality of storage cavities formed to contain items, the depositor apparatus discharging the items into the plurality of storage cavities of the container, 
the depositor apparatus comprising: a collating mechanism; 
a holding mechanism; and 
a discharging/guiding mechanism, 
the container having the plurality of storage cavities on an upper surface thereof, 

the holding mechanism comprising a holding array having a plurality of vertically penetrating holding cells and a plurality of discharge gates that open and close a lower port of the plurality of holding cells of the holding array, the holding mechanism holding the items supplied from the lower end outlet of the collating chute in the plurality of holding cells of the holding array in which the plurality of discharge gates are closed, 
the discharging/guiding mechanism comprising a diving funnel array being movable upward and downward, the diving funnel array including guiding passages independent from each other that guide the items discharged from the plurality of holding cells of the holding array into the plurality of storage cavities of the container, 
the diving funnel array reciprocating between an upper position at which the diving funnel array is spaced apart from the upper surface of the container and a lower position at which the diving funnel array contacts the upper surface of the container, 
a pattern of arrangement of the plurality of storage cavities in the container is a matrix-like pattern, 
the container containing the items in the plurality of storage cavities is conveyed along any one of a column direction and a row direction of the matrix- like pattern, 3122037-35Ser. No. 16/935,930 
the plurality of holding cells of the holding array are arranged in correspondence to the matrix-like pattern, 
the collating mechanism swings the collating chute forward and backward in one of the directions in a manner that the lower end outlet follows an arcuate trajectory to sort 
when the diving funnel array of the discharging/guiding mechanism is at the lower position after the plurality of holding cells of the holding array are supplied with the items, the holding mechanism opens the discharge gate to discharge the items simultaneously from the plurality of holding cells of the holding array,
wherein the guiding passages of the diving funnel array in the discharging/guiding mechanism are a plurality of first through holes that are vertically formed, 
the discharging/guiding mechanism comprises a fixed position transfer funnel between the holding array and the diving funnel array, the fixed position transfer funnel guiding the items discharged from the holding array into the diving5122037-35Ser. No. 16/935,930 funnel array, the fixed position transfer funnel has a plurality of second through holes that are vertically formed, and 
the fixed position transfer funnel comprises cylinders positioned in correspondence to the plurality of second through holes, the cylinders extending downward and insertable into the plurality of first through holes of the diving funnel array.--

Claim 6 is canceled.

Claim 7 was amended to change the dependency to that of claim 1, such that the amended claim reads as follows:
1, wherein the fixed position transfer funnel is detachably supported by support brackets fixed to side support structures on both sides of the depositor apparatus.--

Allowable Subject Matter
Claims 1, 4-5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Jacques (FR 2846624 A1) teaches a depositor apparatus (Fig 1) including a swinging collating mechanism (Fig 3, #41. See lines 218-219), a holding mechanism (#10), a discharge/guiding mechanism (Fig 7, #7) comprising a diving funnel array (Fig 7, #2) for guiding items into a plurality of container storage cavities (See Fig 7). However, Jacques does not specifically teach that the discharge/guiding mechanism further comprises a fixed position transfer funnel between the holding array and the diving funnel array for guiding the items discharged from the holding array into the diving funnel array, and wherein the fixed position transfer funnel comprises cylinders extending downward and insertable into the diving funnel array.
Kohno teaches a weighing apparatus with chutes for delivering products into cavities (see Fig 4). The device of Kohno further utilizes a collating mechanism, a holding mechanism, and a discharge/guiding mechanism; as outlined above.
Davidson teaches a device for filling a container with cavities (see Fig 1), including chutes (Fig 8, #408) capable of pivoting said chute to connect the outlet of the chute to the top of the container (see Fig 8).
Ha teaches a device for dispensing powdered medicine into a receptacle (see Fig 17), including a device capable of moving between an upper position and a lower position to facilitate the transfer of the material (see above).
However, none of the prior arts cited specifically teach that the discharge/guiding mechanism further comprises a fixed position transfer funnel between the holding array and the diving funnel array for guiding the items discharged from the holding array into the diving funnel array, and wherein the fixed position transfer funnel comprises cylinders extending downward and insertable into the diving funnel array. Further, there is no teaching or suggestion to make the claim elements obvious to one of ordinary skill in the art, and any such combination would therefore rely on improper hindsight reasoning.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 4-5 and 7-9, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731                                                                                                                                                                                           
--